RE OFFICIAL COURT REPORTER JOB DESCRIPTION



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:RE OFFICIAL COURT REPORTER JOB DESCRIPTION

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




RE OFFICIAL COURT REPORTER JOB DESCRIPTION2020 OK 111Decided: 12/17/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 111, __ P.3d __



ORDER

Pursuant to the administrative authority vested in the Chief Justice by Article 7, Section 6 of the Oklahoma Constitution; Rule 2, Paragraph D of the Rules on Administration of Courts, Title 20, Chapter 1, Appendix 2; and Title 20, Section 125, the attached job description for the position of Official Court Reporter is hereby approved for use by the District Courts and the Administrative Office of the Courts.
DONE BY ORDER OF THE SUPREME COURT THIS 17th DAY OF December, 2020.

/S/CHIEF JUSTICE


 

 
Official Court Reporter -- District Court
Position Description: The Official Court Reporter is an officer of the court who is responsible for making a stenographic record of district court proceedings and producing official transcripts of those proceedings as requested. The Official Court Reporter is an at-will position, generally hired by and reporting to a judge of the District Court, but may also be assigned to assist other judges or other courtrooms. Some Official Court Reporter positions are "pool positions" which serve several judges as needed. Salary is governed by statute and salary schedule, and pay increases are not tied to length of service.
Responsibilities and Essential Functions (including but not be limited to the following):


Attend court proceedings and make stenographic notes of testimony and statements made on the record.
Administer oaths, mark exhibits and other documents, maintain exhibits and exhibit logs.
Locate and read back prior testimony or statements during court proceedings.
Prepare official transcripts according to standardized formats, receive and respond to transcript requests, receive and manage transcript payments.
Review and certify the accuracy of official transcripts; prepare official records of proceedings within applicable deadlines; file transcripts and/or appropriate notices with the court clerk; provide transcripts copies as requested.
Review court calendars and arrange schedule to cover proceedings as necessary; make arrangements for other court reporters to provide services when needed.
Perform administrative duties and office tasks as assigned by the judge; exercise sound judgment and initiative to ensure the judge's workflow runs smoothly.
Perform other duties as assigned.


Knowledge, Skill and Ability Requirements:


Knowledge of the principles, practices, methods, and techniques of shorthand reporting; ability to use specialized stenography machines, microphones, recording devices, audio and video equipment.
Must possess appropriate stenographic speed and accuracy for recording of district court proceedings.
Ability to operate various computer applications and equipment which may be required in court reporting, including video remote technology, electronic transcript and e-Filing applications, and real time captioning.
Strong organizational and recordkeeping skills; ability to maintain voluminous notes and related materials in a professional and appropriate manner.
Excellent oral and written communication skills, including proper grammar, spelling, and punctuation. Ability to compose written materials and relay complex information, including legal, medical and technical terminology.
Knowledge of court rules, procedures, and terminology, including legal documents, laws and legal principles commonly encountered in district court proceedings.
Strong ability to perform well under pressure, work independently, and schedule time to meet deadlines.
Ability to establish and maintain effective working relationships with judges, court clerks, supervisory staff, attorneys and the general public.


Education, Experience and Certification Requirements:


Graduation from High School or the equivalent GED certificate.
Certification in good standing as an Oklahoma Certified Shorthand Reporter is required. Temporary official court reporters must pass certification examination within the time period provided in 20 O.S. §106.3.
Experience operating various types of office equipment and applications; additional experience setting up and operating audio/visual equipment and videoconferencing (Teams, Bluejeans, etc.) is beneficial.


Working Conditions and Physical Demands:
Duties are performed primarily indoors in mostly office / courtroom settings. Regular interaction with members of the public is required. Physical and psychological requirements include ability to sit, operate office equipment, move about courtroom and office area; ability to travel and transport equipment to assigned court locations; ability to see, hear, speak and communicate with individuals and groups; ability to interact with court patrons, including emotional and/or hostile parties, on a regular basis; ability to read, ability to comprehend and follow instructions; ability to remain calm and in control in varied court situations. May require sitting for extended periods of time.
FLSA Classification -- NON-EXEMPT: The Official Court Reporter is a non-exempt position. However, it is the policy of the Supreme Court that overtime is not permitted, and non-exempt personnel shall NOT work in excess of forty (40) hours in a single workweek, unless specifically authorized.


Time Worked: For official court reporters, hours worked does not include time spent outside of regular working hours preparing transcripts which will be paid on a per-page basis. Hours spent in court or in the office are considered hours worked for purposes of overtime calculation, but the court reporter's own time spent on paid transcripts is not counted (See Court Reporter Fair Labor Amendments of 1995, 29 U.S.C. §207(o)(6)).
Workweek Adjustment is Preferred: The supervising judge shall adjust the employee's work schedule, during the same work week, to provide the employee time off equal to any extra hours worked, so the total does not exceed 40 hours worked.
Compensatory Time: If workweek adjustment is not possible, compensation for hours worked in excess of 40 shall be comp time in lieu of cash overtime at the rate of one and one-half hours of comp time for each hour of overtime worked.


Eligibility: Eligibility to work in the United States is required. The employer will not sponsor a work visa (H-1B, etc.) to fill this position.
Personal or professional conduct, conflict of interest, or criminal conviction that may negatively impact the employee's ability to perform his/her duties, which may create an appearance of impropriety, or which may negatively impact the mission, dignity and decorum of the Court, may be grounds for disqualification.
The District Court is an Equal Opportunity Employer.

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA